
	
		II
		110th CONGRESS
		1st Session
		S. 1593
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Rockefeller, Mr.
			 Conrad, Mr. Bingaman,
			 Ms. Snowe, Mr.
			 Kerry, Mrs. Lincoln,
			 Mr. Smith, Mr.
			 Schumer, Ms. Stabenow,
			 Ms. Cantwell, Mr. Roberts, and Mr.
			 Salazar) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief and protections to military personnel, and for other
		  purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited
			 as the Defenders of Freedom Tax Relief
			 Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Extension of statute of limitations to file claims for
				refunds relating to disability determinations by Department of Veterans
				Affairs.
					Sec. 3. Permanent extension of election to treat combat pay as
				earned income for purposes of earned income credit.
					Sec. 4. Treatment of differential military pay as
				wages.
					Sec. 5. Permanent extension of penalty-free withdrawals from
				retirement plans by individual called to active duty.
					Sec. 6. State payments to service members treated as qualified
				military benefits.
					Sec. 7. Permanent extension of disclosure authority to
				Department of Veterans Affairs.
					Sec. 8. Three-year extension of qualified mortgage bond program
				rules for veterans.
					Sec. 9. Permanent exclusion of gain from sale of a principal
				residence by certain employees of the intelligence community.
					Sec. 10. Contributions of military death gratuities to Roth
				IRAs.
					Sec. 11. Credit for employer differential wage payments to
				employees who are active duty members of the uniformed services.
					Sec. 12. Revision of tax rules on expatriation of
				individuals.
				
			2.Extension of statute of limitations to file
			 claims for refunds relating to disability determinations by Department of
			 Veterans Affairs
			(a)In generalSubsection (d) of section 6511 (relating to
			 special rules applicable to income taxes) is amended by adding at the end the
			 following new paragraph:
				
					(8)Special rules when uniformed services
				retired pay is reduced as a result of award of disability compensation
						(A)Period of limitation on filing
				claimIf the claim for credit
				or refund relates to an overpayment of tax imposed by subtitle A on account
				of—
							(i)the reduction of uniformed services retired
				pay computed under section 1406 or 1407 of title 10, United States Code,
				or
							(ii)the waiver of such pay under section 5305
				of title 38 of such Code,
							as a result of an award of
				compensation under title 38 of such Code pursuant to a determination by the
				Secretary of Veterans Affairs, the 3-year period of limitation prescribed in
				subsection (a) shall be extended, for purposes of permitting a credit or refund
				based upon the amount of such reduction or waiver, until the end of the 1-year
				period beginning on the date of such determination.(B)Limitation to 5 taxable yearsSubparagraph (A) shall not apply with
				respect to any taxable year which began more than 5 years before the date of
				such
				determination.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to claims for credit or refund filed after the date
			 of the enactment of this Act.
			(c)Transition rulesIn the case of a determination described in
			 paragraph (8) of section 6511(d) of the Internal Revenue Code of 1986 (as added
			 by this section) which is made by the Secretary of Veterans Affairs after
			 December 31, 2000, and on or before the date of the enactment of this Act, such
			 paragraph—
				(1)shall not apply with respect to any taxable
			 year which began before January 1, 2001, and
				(2)shall be applied by substituting the
			 date of the enactment of the Defenders of
			 Freedom Tax Relief Act of 2007 for the date of
			 such determination in subparagraph (A) thereof.
				3.Permanent extension of election to treat
			 combat pay as earned income for purposes of earned income credit
			(a)In generalClause (vi) of section 32(c)(2)(B)
			 (defining earned income) is amended to read as follows:
				
					(vi)a taxpayer may elect to treat amounts
				excluded from gross income by reason of section 112 as earned
				income.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years ending after December 31,
			 2007.
			4.Treatment of differential military pay as
			 wages
			(a)Income tax withholding on differential wage
			 payments
				(1)In generalSection 3401 (relating to definitions) is
			 amended by adding at the end the following new subsection:
					
						(h)Differential wage payments to active duty
				members of the uniformed services
							(1)In generalFor purposes of subsection (a), any
				differential wage payment shall be treated as a payment of wages by the
				employer to the employee.
							(2)Differential wage paymentFor purposes of paragraph (1), the term
				differential wage payment means any payment which—
								(A)is made by an employer to an individual
				with respect to any period during which the individual is performing service in
				the uniformed services while on active duty for a period of more than 30 days,
				and
								(B)represents all or a portion of the wages
				the individual would have received from the employer if the individual were
				performing service for the
				employer.
								.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to remuneration paid after December 31,
			 2007.
				(b)Treatment of differential wage payments for
			 retirement plan purposes
				(1)Pension plans
					(A)In generalSection 414(u) (relating to special rules
			 relating to veterans’ reemployment rights under USERRA) is amended by adding at
			 the end the following new paragraph:
						
							(11)Treatment of differential wage
				payments
								(A)In generalExcept as provided in this paragraph, for
				purposes of applying this title to a retirement plan to which this subsection
				applies—
									(i)an individual receiving a differential wage
				payment shall be treated as an employee of the employer making the
				payment,
									(ii)the differential wage payment shall be
				treated as compensation, and
									(iii)the plan shall not be treated as failing to
				meet the requirements of any provision described in paragraph (1)(C) by reason
				of any contribution or benefit which is based on the differential wage
				payment.
									(B)Special rule for distributions
									(i)In generalNotwithstanding subparagraph (A)(i), for
				purposes of section 401(k)(2)(B)(i)(I), 403(b)(7)(A)(ii), 403(b)(11)(A), or
				457(d)(1)(A)(ii), an individual shall be treated as having been severed from
				employment during any period the individual is performing service in the
				uniformed services described in section 3401(h)(2)(A).
									(ii)LimitationIf an individual elects to receive a
				distribution by reason of clause (i), the plan shall provide that the
				individual may not make an elective deferral or employee contribution during
				the 6-month period beginning on the date of the distribution.
									(C)Nondiscrimination requirementSubparagraph (A)(iii) shall apply only if
				all employees of an employer (as determined under subsections (b), (c), (m),
				and (o)) performing service in the uniformed services described in section
				3401(h)(2)(A) are entitled to receive differential wage payments on reasonably
				equivalent terms and, if eligible to participate in a retirement plan
				maintained by the employer, to make contributions based on the payments on
				reasonably equivalent terms. For purposes of applying this subparagraph, the
				provisions of paragraphs (3), (4), and (5) of section 410(b) shall
				apply.
								(D)Differential wage paymentFor purposes of this paragraph, the term
				differential wage payment has the meaning given such term by
				section
				3401(h)(2).
								.
					(B)Conforming amendmentThe heading for section 414(u) is amended
			 by inserting and to
			 Differential Wage Payments to Members on Active Duty
			 after USERRA.
					(2)Differential wage payments treated as
			 compensation for individual retirement plansSection 219(f)(1) (defining compensation)
			 is amended by adding at the end the following new sentence: The term
			 compensation includes any differential wage payment (as defined in
			 section 3401(h)(2))..
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to years beginning after December 31, 2007.
				(c)Provisions relating to plan
			 amendments
				(1)In generalIf this subsection applies to any plan or
			 annuity contract amendment—
					(A)such plan or contract shall be treated as
			 being operated in accordance with the terms of the plan or contract during the
			 period described in paragraph (2)(B)(i), and
					(B)except as provided by the Secretary of the
			 Treasury, such plan shall not fail to meet the requirements of the Internal
			 Revenue Code of 1986 or the Employee Retirement
			 Income Security Act of 1974 by reason of such amendment.
					(2)Amendments to which section
			 applies
					(A)In generalThis subsection shall apply to any
			 amendment to any plan or annuity contract which is made—
						(i)pursuant to any amendment made by this
			 section, and
						(ii)on or before the last day of the first plan
			 year beginning on or after January 1, 2009.
						(B)ConditionsThis subsection shall not apply to any plan
			 or annuity contract amendment unless—
						(i)during the period beginning on the date the
			 amendment described in subparagraph (A)(i) takes effect and ending on the date
			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect, and
						(ii)such plan or contract amendment applies
			 retroactively for such period.
						5.Permanent
			 extension of penalty-free withdrawals from retirement plans by individual
			 called to active dutyClause
			 (iv) of section 72(t)(2)(G) (relating to distributions from retirement plans to
			 individuals called to active duty) is amended by striking all after
			 September 11, 2001 and inserting a period.
		6.State payments
			 to service members treated as qualified military benefits
			(a)In
			 generalSection 134(b) (defining qualified military benefit) is
			 amended by adding at the end the following new paragraph:
				
					(6)Certain state
				paymentsThe term qualified military benefit
				includes any bonus payment by a State or political subdivision thereof to any
				member or former member of the uniformed services of the United States or any
				dependent of such member only by reason of such member's service in an combat
				zone (as defined in section 112(c)(2), determined without regard to the
				parenthetical).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made before, on, or after the date of the enactment of this Act.
			7.Permanent
			 extension of disclosure authority to Department of Veterans
			 AffairsSection 6103(l)(7)(D)
			 (relating to program to which rule applies) is amended by striking the last
			 sentence.
		8.Three-year
			 extension of qualified mortgage bond program rules for veteransSection 143(d)(2)(D) (relating to exception)
			 is amended by striking January 1, 2008 and inserting
			 January 1, 2011.
		9.Permanent
			 exclusion of gain from sale of a principal residence by certain employees of
			 the intelligence community
			(a)In
			 generalSection 417(e) of division A of the Tax Relief and Health
			 Care Act of 2006 is amended by striking and before January 1,
			 2011.
			(b)Duty station
			 may be outside United States
				(1)In
			 generalSection 121(d)(9)(C) (defining qualified official
			 extended duty) is amended by striking clause (vi).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to sales
			 or exchanges after the date of the enactment of this Act.
				10.Contributions of military death gratuities
			 to Roth IRAs
			(a)Provision in effect before pension
			 protection actSubsection (e)
			 of section 408A (relating to qualified rollover contribution), as in effect
			 before the amendments made by section 824 of the Pension Protection Act of
			 2006, is amended to read as follows:
				
					(e)Qualified rollover
				contributionFor purposes of
				this section—
						(1)In generalThe term qualified rollover
				contribution means a rollover contribution to a Roth IRA from another
				such account, or from an individual retirement plan, but only if such rollover
				contribution meets the requirements of section 408(d)(3). Such term includes a
				rollover contribution described in section 402A(c)(3)(A). For purposes of
				section 408(d)(3)(B), there shall be disregarded any qualified rollover
				contribution from an individual retirement plan (other than a Roth IRA) to a
				Roth IRA.
						(2)Military death gratuity
							(A)In generalThe term qualified rollover
				contribution includes a contribution to a Roth IRA maintained for the
				benefit of an individual to the extent that such contribution does not exceed
				the amount received by such individual under section 1477 of title 10, United
				States Code, or under section 1967 of title 38 of such Code, if such
				contribution is made not later than 1 year after the day on which such
				individual receives such amount.
							(B)Annual limit on number of rollovers not to
				applySection 408(d)(3)(B)
				shall not apply with respect to amounts treated as a rollover by the
				subparagraph (A).
							(C)Application of section 72For purposes of applying section 72 in the
				case of a distribution which is not a qualified distribution, the amount
				treated as a rollover by reason of subparagraph (A) shall be treated as
				investment in the
				contract.
							.
			(b)Provision in effect after pension
			 protection actSubsection (e)
			 of section 408A, as in effect after the amendments made by section 824 of the
			 Pension Protection Act of 2006, is amended to read as follows:
				
					(e)Qualified Rollover
				ContributionFor purposes of
				this section—
						(1)In generalThe term qualified rollover
				contribution means a rollover contribution—
							(A)to a Roth IRA from another such
				account,
							(B)from an eligible retirement plan, but only
				if—
								(i)in the case of an individual retirement
				plan, such rollover contribution meets the requirements of section 408(d)(3),
				and
								(ii)in the case of any eligible retirement plan
				(as defined in section 402(c)(8)(B) other than clauses (i) and (ii) thereof),
				such rollover contribution meets the requirements of section 402(c), 403(b)(8),
				or 457(e)(16), as applicable.
								For purposes of section 408(d)(3)(B),
				there shall be disregarded any qualified rollover contribution from an
				individual retirement plan (other than a Roth IRA) to a Roth IRA.(2)Military death gratuity
							(A)In generalThe term qualified rollover
				contribution includes a contribution to a Roth IRA maintained for the
				benefit of an individual to the extent that such contribution does not exceed
				the amount received by such individual under section 1477 of title 10, United
				States Code, or under section 1967 of title 38 of such Code, if such
				contribution is made not later than 1 year after the day on which such
				individual receives such amount.
							(B)Annual limit on number of rollovers not to
				applySection 408(d)(3)(B)
				shall not apply with respect to amounts treated as a rollover by the
				subparagraph (A).
							(C)Application of section 72For purposes of applying section 72 in the
				case of a distribution which is not a qualified distribution, the amount
				treated as a rollover by reason of subparagraph (A) shall be treated as
				investment in the
				contract.
							.
			(c)Effective dates
				(1)In generalExcept as provided by paragraphs (2) and
			 (3), the amendments made by this section shall apply with respect to deaths
			 from injuries occurring on or after the date of the enactment of this
			 Act.
				(2)Application of amendments to deaths from
			 injuries occurring on or after October 7, 2001, and before
			 enactmentThe amendments made
			 by this section shall apply to any contribution made pursuant to section
			 408A(e)(2) of the Internal Revenue Code of 1986, as amended by this Act, with
			 respect to amounts received under section 1477 of title 10, United States Code,
			 or under section 1967 of title 38 of such Code, for deaths from injuries
			 occurring on or after October 7, 2001, and before the date of the enactment of
			 this Act if such contribution is made not later than 1 year after the date of
			 the enactment of this Act.
				(3)Pension Protection Act
			 changesSection 408A(e)(1) of
			 the Internal Revenue Code of 1986 (as in effect after the amendments made by
			 subsection (b)) shall apply to taxable years beginning after December 31,
			 2007.
				11.Credit for employer differential wage
			 payments to employees who are active duty members of the uniformed
			 services
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business credits) is amended by adding at the end the following
			 new section:
				
					45O.Employer wage credit for employees who are
				active duty members of the uniformed services
						(a)General ruleFor purposes of section 38, in the case of
				an eligible small business employer, the differential wage payment credit for
				any taxable year is an amount equal to 20 percent of the sum of the eligible
				differential wage payments for each of the qualified employees of the taxpayer
				during such taxable year.
						(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				differential wage paymentsThe term eligible differential
				wage payments means, with respect to each qualified employee, so much of
				the differential wage payments (as defined in section 3401(h)(2)) paid to such
				employee for the taxable year as does not exceed $20,000.
							(2)Qualified employeeThe term qualified employee
				means a person who has been an employee of the taxpayer for the 91-day period
				immediately preceding the period for which any differential wage payment is
				made.
							(3)Eligible small business employer
								(A)In generalThe term eligible small business
				employer means, with respect to any taxable year, any employer
				which—
									(i)employed an average of less that 50
				employees on business days during such taxable year, and
									(ii)under a written plan of the employer,
				provides eligible differential wage payments to every qualified employee of the
				employer.
									(B)Controlled groupsFor purposes of subparagraph (A), all
				persons treated as a single employer under subsection (b), (c), (m), or (o) of
				section 414 shall be treated as a single employer.
								(c)Coordination with other
				creditsThe amount of credit
				otherwise allowable under this chapter with respect to compensation paid to any
				employee shall be reduced by the credit determined under this section with
				respect to such employee.
						(d)Disallowance for failure To comply with
				employment or reemployment rights of members of the reserve components of the
				Armed Forces of the United StatesNo credit shall be allowed under subsection
				(a) to a taxpayer for—
							(1)any taxable year, beginning after the date
				of the enactment of this section, in which the taxpayer is under a final order,
				judgment, or other process issued or required by a district court of the United
				States under section 4323 of title 38 of the United States Code with respect to
				a violation of chapter 43 of such title, and
							(2)the 2 succeeding taxable years.
							(e)Certain rules to applyFor purposes of this section, rules similar
				to the rules of subsections (c), (d), and (e) of section 52 shall apply.
						(f)TerminationThis
				section shall not apply to any payments made after December 31,
				2009.
						.
			(b)Credit treated
			 as part of general business creditSection 38(b) (relating to
			 general business credit) is amended by striking plus at the end
			 of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end of following new
			 paragraph:
				
					(32)the differential wage payment credit
				determined under section
				45O(a).
					.
			(c)No deduction for compensation taken into
			 account for creditSection
			 280C(a) (relating to rule for employment credits) is amended by inserting
			 45O(a), after 45A(a),.
			(d)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
				
					
						Sec. 45O. Employer wage credit
				for employees who are active duty members of the uniformed
				services.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid after the date of the enactment of
			 this Act.
			12.Revision of tax
			 rules on expatriation of individuals
			(a)In
			 GeneralSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
				
					877A.Tax
				responsibilities of expatriation
						(a)General
				RulesFor purposes of this subtitle—
							(1)Mark to
				marketExcept as provided in subsections (d) and (f), all
				property of a covered expatriate to whom this section applies shall be treated
				as sold on the day before the expatriation date for its fair market
				value.
							(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
								(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
								(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
								Proper
				adjustment shall be made in the amount of any gain or loss subsequently
				realized for gain or loss taken into account under the preceding
				sentence.(3)Exclusion for
				certain gain
								(A)In
				generalThe amount which, but for this paragraph, would be
				includible in the gross income of any individual by reason of this section
				shall be reduced (but not below zero) by $600,000. For purposes of this
				paragraph, allocable expatriation gain taken into account under subsection
				(f)(2) shall be treated in the same manner as an amount required to be
				includible in gross income.
								(B)Cost-of-living
				adjustment
									(i)In
				generalIn the case of an expatriation date occurring in any
				calendar year after 2007, the $600,000 amount under subparagraph (A) shall be
				increased by an amount equal to—
										(I)such dollar
				amount, multiplied by
										(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
										(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $1,000, such amount shall be rounded to the next lower multiple of
				$1,000.
									(4)Election to
				continue to be taxed as united states citizen
								(A)In
				generalIf a covered expatriate elects the application of this
				paragraph—
									(i)this section
				(other than this paragraph and subsection (i)) shall not apply to the
				expatriate, but
									(ii)in the case of
				property to which this section would apply but for such election, the
				expatriate shall be subject to tax under this title in the same manner as if
				the individual were a United States citizen.
									(B)RequirementsSubparagraph
				(A) shall not apply to an individual unless the individual—
									(i)provides security
				for payment of tax in such form and manner, and in such amount, as the
				Secretary may require,
									(ii)consents to the
				waiver of any right of the individual under any treaty of the United States
				which would preclude assessment or collection of any tax which may be imposed
				by reason of this paragraph, and
									(iii)complies with
				such other requirements as the Secretary may prescribe.
									(C)ElectionAn
				election under subparagraph (A) shall apply to all property to which this
				section would apply but for the election and, once made, shall be irrevocable.
				Such election shall also apply to property the basis of which is determined in
				whole or in part by reference to the property with respect to which the
				election was made.
								(b)Election To
				Defer Tax
							(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				payment of the additional tax attributable to such property shall be postponed
				until the due date of the return for the taxable year in which such property is
				disposed of (or, in the case of property disposed of in a transaction in which
				gain is not recognized in whole or in part, until such other date as the
				Secretary may prescribe).
							(2)Determination
				of tax with respect to propertyFor purposes of paragraph (1),
				the additional tax attributable to any property is an amount which bears the
				same ratio to the additional tax imposed by this chapter for the taxable year
				solely by reason of subsection (a) as the gain taken into account under
				subsection (a) with respect to such property bears to the total gain taken into
				account under subsection (a) with respect to all property to which subsection
				(a) applies.
							(3)Termination of
				postponementNo tax may be postponed under this subsection later
				than the due date for the return of tax imposed by this chapter for the taxable
				year which includes the date of death of the expatriate (or, if earlier, the
				time that the security provided with respect to the property fails to meet the
				requirements of paragraph (4), unless the taxpayer corrects such failure within
				the time specified by the Secretary).
							(4)Security
								(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided to the Secretary with
				respect to such property.
								(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
									(i)it is a bond in
				an amount equal to the deferred tax amount under paragraph (2) for the
				property, or
									(ii)the taxpayer
				otherwise establishes to the satisfaction of the Secretary that the security is
				adequate.
									(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer consents to the waiver of any right under any treaty of the United
				States which would preclude assessment or collection of any tax imposed by
				reason of this section.
							(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable. An election may be made under
				paragraph (1) with respect to an interest in a trust with respect to which gain
				is required to be recognized under subsection (f)(1).
							(7)InterestFor
				purposes of section 6601—
								(A)the last date for
				the payment of tax shall be determined without regard to the election under
				this subsection, and
								(B)section
				6621(a)(2) shall be applied by substituting 5 percentage points
				for 3 percentage points in subparagraph (B) thereof.
								(c)Covered
				ExpatriateFor purposes of this section—
							(1)In
				generalExcept as provided in paragraph (2), the term
				covered expatriate means an expatriate.
							(2)ExceptionsAn
				individual shall not be treated as a covered expatriate if—
								(A)the
				individual—
									(i)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
									(ii)has not been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) during
				the 5 taxable years ending with the taxable year during which the expatriation
				date occurs, or
									(B)(i)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 181/2, and
									(ii)the individual has been a resident
				of the United States (as so defined) for not more than 5 taxable years before
				the date of relinquishment.
									(d)Exempt
				Property; Special Rules for Pension Plans
							(1)Exempt
				propertyThis section shall not apply to the following:
								(A)United states
				real property interestsAny United States real property interest
				(as defined in section 897(c)(1)), other than stock of a United States real
				property holding corporation which does not, on the day before the expatriation
				date, meet the requirements of section 897(c)(2).
								(B)Specified
				propertyAny property or interest in property not described in
				subparagraph (A) which the Secretary specifies in regulations.
								(2)Special rules
				for certain retirement plans
								(A)In
				generalIf a covered expatriate holds on the day before the
				expatriation date any interest in a retirement plan to which this paragraph
				applies—
									(i)such interest
				shall not be treated as sold for purposes of subsection (a)(1), but
									(ii)an amount equal
				to the present value of the expatriate’s nonforfeitable accrued benefit shall
				be treated as having been received by such individual on such date as a
				distribution under the plan.
									(B)Treatment of
				subsequent distributionsIn the case of any distribution on or
				after the expatriation date to or on behalf of the covered expatriate from a
				plan from which the expatriate was treated as receiving a distribution under
				subparagraph (A), the amount otherwise includible in gross income by reason of
				the subsequent distribution shall be reduced by the excess of the amount
				includible in gross income under subparagraph (A) over any portion of such
				amount to which this subparagraph previously applied.
								(C)Treatment of
				subsequent distributions by planFor purposes of this title, a
				retirement plan to which this paragraph applies, and any person acting on the
				plan’s behalf, shall treat any subsequent distribution described in
				subparagraph (B) in the same manner as such distribution would be treated
				without regard to this paragraph.
								(D)Applicable
				plansThis paragraph shall apply to—
									(i)any qualified
				retirement plan (as defined in section 4974(c)),
									(ii)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A), and
									(iii)to the extent
				provided in regulations, any foreign pension plan or similar retirement
				arrangements or programs.
									(e)DefinitionsFor
				purposes of this section—
							(1)ExpatriateThe
				term expatriate means—
								(A)any United States
				citizen who relinquishes citizenship, and
								(B)any long-term
				resident of the United States who—
									(i)ceases to be a
				lawful permanent resident of the United States (within the meaning of section
				7701(b)(6)), or
									(ii)commences to be
				treated as a resident of a foreign country under the provisions of a tax treaty
				between the United States and the foreign country and who does not waive the
				benefits of such treaty applicable to residents of the foreign country.
									(2)Expatriation
				dateThe term expatriation date means—
								(A)the date an
				individual relinquishes United States citizenship, or
								(B)in the case of a
				long-term resident of the United States, the date of the event described in
				clause (i) or (ii) of paragraph (1)(B).
								(3)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing United
				States citizenship on the earliest of—
								(A)the date the
				individual renounces such individual’s United States nationality before a
				diplomatic or consular officer of the United States pursuant to paragraph (5)
				of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(5)),
								(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
								(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
								(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
								Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(4)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
							(f)Special Rules
				Applicable to Beneficiaries’ Interests in Trust
							(1)In
				generalExcept as provided in paragraph (2), if an individual is
				determined under paragraph (3) to hold an interest in a trust on the day before
				the expatriation date—
								(A)the individual
				shall not be treated as having sold such interest,
								(B)such interest
				shall be treated as a separate share in the trust, and
								(C)(i)such separate share
				shall be treated as a separate trust consisting of the assets allocable to such
				share,
									(ii)the separate trust shall be
				treated as having sold its assets on the day before the expatriation date for
				their fair market value and as having distributed all of its assets to the
				individual as of such time, and
									(iii)the individual shall be treated
				as having recontributed the assets to the separate trust.
									Subsection
				(a)(2) shall apply to any income, gain, or loss of the individual arising from
				a distribution described in subparagraph (C)(ii). In determining the amount of
				such distribution, proper adjustments shall be made for liabilities of the
				trust allocable to an individual’s share in the trust.(2)Special rules
				for interests in qualified trusts
								(A)In
				generalIf the trust interest described in paragraph (1) is an
				interest in a qualified trust—
									(i)paragraph (1) and
				subsection (a) shall not apply, and
									(ii)in addition to
				any other tax imposed by this title, there is hereby imposed on each
				distribution with respect to such interest a tax in the amount determined under
				subparagraph (B).
									(B)Amount of
				taxThe amount of tax under subparagraph (A)(ii) shall be equal
				to the lesser of—
									(i)the highest rate
				of tax imposed by section 1(e) for the taxable year which includes the day
				before the expatriation date, multiplied by the amount of the distribution,
				or
									(ii)the balance in
				the deferred tax account immediately before the distribution determined without
				regard to any increases under subparagraph (C)(ii) after the 30th day preceding
				the distribution.
									(C)Deferred tax
				accountFor purposes of subparagraph (B)(ii)—
									(i)Opening
				balanceThe opening balance in a deferred tax account with
				respect to any trust interest is an amount equal to the tax which would have
				been imposed on the allocable expatriation gain with respect to the trust
				interest if such gain had been included in gross income under subsection
				(a).
									(ii)Increase for
				interestThe balance in the deferred tax account shall be
				increased by the amount of interest determined (on the balance in the account
				at the time the interest accrues), for periods after the 90th day after the
				expatriation date, by using the rates and method applicable under section 6621
				for underpayments of tax for such periods, except that section 6621(a)(2) shall
				be applied by substituting 5 percentage points for 3
				percentage points in subparagraph (B) thereof.
									(iii)Decrease for
				taxes previously paidThe balance in the tax deferred account
				shall be reduced—
										(I)by the amount of
				taxes imposed by subparagraph (A) on any distribution to the person holding the
				trust interest, and
										(II)in the case of a
				person holding a nonvested interest, to the extent provided in regulations, by
				the amount of taxes imposed by subparagraph (A) on distributions from the trust
				with respect to nonvested interests not held by such person.
										(D)Allocable
				expatriation gainFor purposes of this paragraph, the allocable
				expatriation gain with respect to any beneficiary’s interest in a trust is the
				amount of gain which would be allocable to such beneficiary’s vested and
				nonvested interests in the trust if the beneficiary held directly all assets
				allocable to such interests.
								(E)Tax deducted
				and withheld
									(i)In
				generalThe tax imposed by subparagraph (A)(ii) shall be deducted
				and withheld by the trustees from the distribution to which it relates.
									(ii)Exception
				where failure to waive treaty rightsIf an amount may not be
				deducted and withheld under clause (i) by reason of the distributee failing to
				waive any treaty right with respect to such distribution—
										(I)the tax imposed
				by subparagraph (A)(ii) shall be imposed on the trust and each trustee shall be
				personally liable for the amount of such tax, and
										(II)any other
				beneficiary of the trust shall be entitled to recover from the distributee the
				amount of such tax imposed on the other beneficiary.
										(F)DispositionIf
				a trust ceases to be a qualified trust at any time, a covered expatriate
				disposes of an interest in a qualified trust, or a covered expatriate holding
				an interest in a qualified trust dies, then, in lieu of the tax imposed by
				subparagraph (A)(ii), there is hereby imposed a tax equal to the lesser
				of—
									(i)the tax
				determined under paragraph (1) as if the day before the expatriation date were
				the date of such cessation, disposition, or death, whichever is applicable,
				or
									(ii)the balance in
				the tax deferred account immediately before such date.
									Such
				tax shall be imposed on the trust and each trustee shall be personally liable
				for the amount of such tax and any other beneficiary of the trust shall be
				entitled to recover from the covered expatriate or the estate the amount of
				such tax imposed on the other beneficiary.(G)Definitions and
				special rulesFor purposes of this paragraph—
									(i)Qualified
				trustThe term qualified trust means a trust which
				is described in section 7701(a)(30)(E).
									(ii)Vested
				interestThe term vested interest means any interest
				which, as of the day before the expatriation date, is vested in the
				beneficiary.
									(iii)Nonvested
				interestThe term nonvested interest means, with
				respect to any beneficiary, any interest in a trust which is not a vested
				interest. Such interest shall be determined by assuming the maximum exercise of
				discretion in favor of the beneficiary and the occurrence of all contingencies
				in favor of the beneficiary.
									(iv)AdjustmentsThe
				Secretary may provide for such adjustments to the bases of assets in a trust or
				a deferred tax account, and the timing of such adjustments, in order to ensure
				that gain is taxed only once.
									(v)Coordination
				with retirement plan rulesThis subsection shall not apply to an
				interest in a trust which is part of a retirement plan to which subsection
				(d)(2) applies.
									(3)Determination
				of beneficiaries’ interest in trust
								(A)Determinations
				under paragraph (1)For purposes
				of paragraph (1), a beneficiary’s interest in a trust shall be based upon all
				relevant facts and circumstances, including the terms of the trust instrument
				and any letter of wishes or similar document, historical patterns of trust
				distributions, and the existence of and functions performed by a trust
				protector or any similar adviser.
								(B)Other
				determinationsFor purposes of this section—
									(i)Constructive
				ownershipIf a beneficiary of a trust is a corporation,
				partnership, trust, or estate, the shareholders, partners, or beneficiaries
				shall be deemed to be the trust beneficiaries for purposes of this
				section.
									(ii)Taxpayer
				return positionA taxpayer shall clearly indicate on its income
				tax return—
										(I)the methodology
				used to determine that taxpayer’s trust interest under this section, and
										(II)if the taxpayer
				knows (or has reason to know) that any other beneficiary of such trust is using
				a different methodology to determine such beneficiary’s trust interest under
				this section.
										(g)Termination of
				Deferrals, EtcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
							(1)any period during
				which recognition of income or gain is deferred shall terminate on the day
				before the expatriation date, and
							(2)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
							(h)Imposition of
				Tentative Tax
							(1)In
				generalIf an individual is required to include any amount in
				gross income under subsection (a) for any taxable year, there is hereby
				imposed, immediately before the expatriation date, a tax in an amount equal to
				the amount of tax which would be imposed if the taxable year were a short
				taxable year ending on the expatriation date.
							(2)Due
				dateThe due date for any tax imposed by paragraph (1) shall be
				the 90th day after the expatriation date.
							(3)Treatment of
				taxAny tax paid under paragraph (1) shall be treated as a
				payment of the tax imposed by this chapter for the taxable year to which
				subsection (a) applies.
							(4)Deferral of
				taxThe provisions of subsection (b) shall apply to the tax
				imposed by this subsection to the extent attributable to gain includible in
				gross income by reason of this section.
							(i)Special Liens
				for Deferred Tax Amounts
							(1)Imposition of
				lien
								(A)In
				generalIf a covered expatriate makes an election under
				subsection (a)(4) or (b) which results in the deferral of any tax imposed by
				reason of subsection (a), the deferred amount (including any interest,
				additional amount, addition to tax, assessable penalty, and costs attributable
				to the deferred amount) shall be a lien in favor of the United States on all
				property of the expatriate located in the United States (without regard to
				whether this section applies to the property).
								(B)Deferred
				amountFor purposes of this subsection, the deferred amount is
				the amount of the increase in the covered expatriate’s income tax which, but
				for the election under subsection (a)(4) or (b), would have occurred by reason
				of this section for the taxable year including the expatriation date.
								(2)Period of
				lienThe lien imposed by this subsection shall arise on the
				expatriation date and continue until—
								(A)the liability for
				tax by reason of this section is satisfied or has become unenforceable by
				reason of lapse of time, or
								(B)it is established
				to the satisfaction of the Secretary that no further tax liability may arise by
				reason of this section.
								(3)Certain rules
				applyThe rules set forth in paragraphs (1), (3), and (4) of
				section 6324A(d) shall apply with respect to the lien imposed by this
				subsection as if it were a lien imposed by section 6324A.
							(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Inclusion in
			 Income of Gifts and Bequests Received by United States Citizens and Residents
			 From ExpatriatesSection 102 (relating to gifts, etc. not
			 included in gross income) is amended by adding at the end the following new
			 subsection:
				
					(d)Gifts and
				Inheritances From Covered Expatriates
						(1)Treatment of
				gifts and inheritances
							(A)In
				generalSubsection (a) shall not exclude from gross income the
				value of any property acquired by gift, bequest, devise, or inheritance from a
				covered expatriate after the expatriation date.
							(B)Determination
				of basisNotwithstanding sections 1015 or 1022, the basis of any
				property described in subparagraph (A) in the hands of the donee or the person
				acquiring such property from the decedent shall be equal to the fair market
				value of the property at the time of the gift, bequest, devise, or
				inheritance.
							(2)Exceptions for
				transfers otherwise subject to estate or gift taxParagraph (1)
				shall not apply to any property if either—
							(A)the gift,
				bequest, devise, or inheritance is—
								(i)shown on a timely
				filed return of tax imposed by chapter 12 as a taxable gift by the covered
				expatriate, or
								(ii)included in the
				gross estate of the covered expatriate for purposes of chapter 11 and shown on
				a timely filed return of tax imposed by chapter 11 of the estate of the covered
				expatriate, or
								(B)no such return
				was timely filed but no such return would have been required to be filed even
				if the covered expatriate were a citizen or long-term resident of the United
				States.
							(3)DefinitionsFor
				purposes of this subsection, any term used in this subsection which is also
				used in section 877A shall have the same meaning as when used in section
				877A.
						.
			(c)Definition of
			 Termination of United States CitizenshipSection 7701(a) is
			 amended by adding at the end the following new paragraph:
				
					(50)Termination of
				united states citizenship
						(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which—
							(i)the individual’s
				citizenship is treated as relinquished under section 877A(e)(3), and
							(ii)the individual
				provides a statement in accordance with section 6039G (if such a statement is
				otherwise required).
							(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
						.
			(d)Ineligibility
			 for Visa or Admission to United States
				(1)In
			 generalSection 212(a)(10)(E) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(10)(E)) is amended to read as follows:
					
						(E)Former citizens
				not in compliance with expatriation revenue provisionsAny alien
				who is a former citizen of the United States who relinquishes United States
				citizenship (within the meaning of section 877A(e)(3) of the Internal Revenue
				Code of 1986) and who is not in compliance with section 877A of such Code
				(relating to expatriation) is
				inadmissible.
						.
				(2)Availability of
			 information
					(A)In
			 generalSection 6103(l) (relating to disclosure of returns and
			 return information for purposes other than tax administration) is amended by
			 adding at the end the following new paragraph:
						
							(21)Disclosure to
				deny visa or admission to certain expatriatesUpon written
				request of the Attorney General or the Attorney General’s delegate, the
				Secretary shall disclose whether an individual is in compliance with section
				877A (and if not in compliance, any items of noncompliance) to officers and
				employees of the Federal agency responsible for administering section
				212(a)(10)(E) of the Immigration and Nationality
				Act solely for the purpose of, and to the extent necessary in,
				administering such section
				212(a)(10)(E).
							.
					(B)SafeguardsSection
			 6103(p)(4) (relating to safeguards) is amended by striking or
			 (20) each place it appears and inserting (20), or
			 (21).
					(3)Effective
			 datesThe amendments made by this subsection shall apply to
			 individuals who relinquish United States citizenship on or after the date of
			 the enactment of this Act.
				(e)Conforming
			 Amendments
				(1)Section 877 is
			 amended by adding at the end the following new subsection:
					
						(h)ApplicationThis
				section shall not apply to an expatriate (as defined in section 877A(e)) whose
				expatriation date (as so defined) occurs on or after the date of the enactment
				of this
				subsection.
						.
				(2)Section 2107 is
			 amended by adding at the end the following new subsection:
					
						(f)ApplicationThis
				section shall not apply to any expatriate subject to section
				877A.
						.
				(3)Section
			 2501(a)(3) is amended by adding at the end the following new
			 subparagraph:
					
						(C)ApplicationThis
				paragraph shall not apply to any expatriate subject to section
				877A.
						.
				(4)Section 6039G(a)
			 is amended by inserting or 877A after section
			 877(b).
				(5)The second
			 sentence of section 6039G(d) is amended by inserting or who relinquishes
			 United States citizenship (within the meaning of section 877A(e)(3))
			 after section 877(a)).
				(6)Section 7701(n)
			 is amended by adding at the end the following new paragraph:
					
						(3)ApplicationThis
				subsection shall not apply to any expatriate subject to section
				877A.
						.
				(f)Clerical
			 AmendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
				
					
						Sec. 877A. Tax responsibilities of
				expatriation.
					
					.
			(g)Effective
			 Date
				(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (within the meaning of section
			 877A(e) of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) occurs on or after the date of the enactment
			 of this Act.
				(2)Gifts and
			 bequestsSection 102(d) of the Internal Revenue Code of 1986 (as
			 added by subsection (b)) shall apply to gifts and bequests received on or after
			 the date of the enactment of this Act, from an individual or the estate of an
			 individual whose expatriation date (as so defined) occurs after such
			 date.
				(3)Due date for
			 tentative taxThe due date under section 877A(h)(2) of the
			 Internal Revenue Code of 1986, as added by this section, shall in no event
			 occur before the 90th day after the date of the enactment of this Act.
				
